Case 19-13774-KHK         Doc 16     Filed 12/17/19 Entered 12/17/19 16:15:59             Desc Main
                                    Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

 In re:

           Global Realty Management Inc.               Case No. 19-13774-KHK
           Debtor                                      (Chapter 7)

                         ORDER DISMISSING CASE WITH PREJUDICE

          On December 10, 2019, the Court held a hearing on its Order Setting Hearing for Debtor

to Appear to Show Cause Why the Case Should Not be Dismissed with Prejudice (Docket No.

8). The pro se Debtor filed this case three days after the prior filing, The prior case, Case No.

19-12812-KHK, was dismissed with prejudice for 180 days because the Debtor failed to cure the

filing fee deficiency, failed to retain counsel, and failed to appear for the hearing. The Debtor,

Debtor Designee, Kimberly Vu or Kim Hoan Vu, and Duc Tan Nguyen all have an interest in

real property known as 42414 Chamois Ct. Arcola, VA 20166. Between the three parties, nine

bankruptcy petitions have been filed in the Eastern District of Virginia since 2013. The Court

takes judicial notice of the following cases:

             1. Case No. 13-13578-BFK: This Chapter 13 case was filed on August 1, 2013 by

                 Kim Hoan Vu and dismissed on March 21, 2014 for failure to make plan

                 payments.

             2. Case No. 14-12595-RGM: This Chapter 13 case was filed on July 10, 2014 by

                 Kim Hoan Vu and dismissed on September 12, 2014 for failure to provide

                 required documents to the Chapter 13 Trustee and for bad faith.

             3. Case No. 14-14513-RGM: This Chapter 13 case was filed on December 5, 2014

                 by Kim Hoan Vu and dismissed on June 29, 2015 because the confirmed plan

                 failed to provide for the Virginia Department of Taxation’s claim.
Case 19-13774-KHK    Doc 16      Filed 12/17/19 Entered 12/17/19 16:15:59          Desc Main
                                Document      Page 2 of 3



        4. Case No. 17-11248-KHK: This Chapter 13 case was filed by Duc Nguyen on

           April 12, 2017. The case was dismissed on June 29, 2017 for failure to commence

           plan payments and for the Debtor’s failure to file 2016 tax returns.

        5. Case No. 17-12524-BFK: This Chapter 13 case was filed by Duc Nguyen on July

           21, 2017 and dismissed on December 19, 2017 for lack of good faith and failure

           to make plan payments.

        6. Case No. 18-11117-BFK: This Chapter 13 case was filed on March 29, 2018 by

           Duc Tan Nguyen. The case was converted to a Chapter 7 on April 25, 2018. The

           Debtor was discharged on July 26, 2018.

        7. Case No. 18-11199-KHK: This Chapter 13 case was filed on April 4, 2018 by

           Kimberly Vu and was dismissed on October 1, 2018 lack of good faith and

           unreasonable delay.

        8. Case No. 19-12812-KHK: This Chapter 11 case was filed on August 26, 2019 by

           Kimberly Vu. This case was dismissed with prejudice to re-filing under any

           Chapter of the Bankruptcy Code in this or any other Bankruptcy Court for 180

           days.

           For the reasons stated by the Court on the record, it is

      ORDERED:

          1. This case is dismissed with prejudice to re-filing under any Chapter of the

             Bankruptcy Code in this or any other Bankruptcy Court for one year.

          2. The Debtor must pay the balance of the filing fee due in Case No. 19-12812-

             KHK in the amount of $1,137.00 to the Clerk of Court within ten (10) days of

             the date of this order.
Case 19-13774-KHK         Doc 16     Filed 12/17/19 Entered 12/17/19 16:15:59           Desc Main
                                    Document      Page 3 of 3



             3. The automatic stay, as provided in § 362(a), shall not apply to any case filed

                 by or against the Debtor, Global Realty Management Inc., or by or against any

                 assignee or transferee of the Debtor’s property during the one-year period in

                 which the Debtor is barred from filing.

             4. If the Debtor violates this Order by filing another case within the one year with

                 prejudice period, the Court will make a criminal referral to the U.S. District

                 Court for contempt of court under 18 U.S.C. § 401(3).

             5. The Debtor is advised that there are 14 days within which to note an appeal of

                 this Order.

             6. The Clerk will mail a copy of this Order or give electronic notice of its entry,

                 to the parties listed below.



       Dec 17 2019
Date: _____________________                          /s/ Klinette H. Kindred
                                                     ______________________________
                                                     Klinette H. Kindred
                                                     United States Bankruptcy Judge

Copy mailed to:                                 Entered on Docket: December 17, 2019

Kimberly Vu
42414 Chamois Court
Sterling, VA 20166

Copy electronically to

Jack Frankel
John P. Fitzgerald, III
Kevin R. McCarthy
